DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 03/26/2021.
Claims 1, 10 and 19 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 03/26/2021, regarding the rejection of the pending claims under 35 U.S.C. §103 have been fully considered. 
Applicant argues that Estrada and Garvey fail to teach or suggest, at least, "providing ...connectivity comprising one or more tunnels between the local network and a cloud-based software as a service (SaaS) provider via one or more interfaces." (page 10)
However, Examiner relies on Ramaswamy to teach these amended limitations, therefore, applicant’s arguments are moot because the arguments do not 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3-4 and 19-20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “Edge Device” coupled with functional language “providing”, “obtaining”, “making an determination”,  “sending an indication” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “Edge Device” coupled with functional language “providing”, “obtaining”, “making an determination”,  “sending an indication”, “receiving indication” in Claims 1, 3-4 and 19-20, without reciting sufficient structure to achieve the function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 19, lines 8-9, “…a non-generic, specifically configured device (e.g., device 200), such as an edge device, may perform procedure…” and Fig. 2 illustrates the device 200 [i.e., the edge device] comprises processors 220 and memory 240. The memory includes software processes comprise a routing process 244 and an aggregated signal feedback process 248 [page 7, line 15-26].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 14-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada et al. (US 2017/0187570, hereinafter “Estrada”) in view .

Regarding Claim 1,  Estrada teaches a method comprising: providing, by an edge device (e.g., networking device 103 in fig. 1) located at an edge of a local network, connectivity between the local network and a cloud-based server  via one or more interfaces ([Fig. 1, ⁋ 0021] Networking device 103 may communicate with source devices 101 and provide communication services between source devices 101 and other devices (e.g., server 115) operating within core network 120. …networking device 103 may include telemetry adaptation of the present disclosure. Networking device 103 may include a connection interface to establish and maintain a connection 125 to source devices 101 and another connection interface to establish and maintain a connection 130 to core network 120, including server 115. [⁋ 0022] The networking device 103 may be a wired or wireless access point, a router, switch, hub, gateway, and/or any other like network device that allows source devices 101 to connect to core network 120 and may be referred to as an "edge device," in reference to being located at an "edge" of core network 120. [Fig. 5, ⁋ 0051] Source devices 101 provide environment and/or system data 505 (e.g., metrics or measurements) to networking device 103 according to a telemetry policy);
obtaining, by the edge device, telemetry data associated with the edge device for a	plurality of metrics ([⁋ 0025], FIG. 2 is a block diagram of a telemetry adaptation apparatus or system 200 that may be included in or associated with networking device 103 at an edge of core network 120, …Telemetry adaptation system 200 may include a data collector agent module 205 (to be operated by one or more processors of networking device 103) to receive measurement data from the source devices 101 and provide the measurement data to server 115, such as for monitoring of the measurement data. [Fig. 3, ⁋ 0032] At operation 305, measurement data from one or more source devices may be received at a networking device according to an initial telemetry policy.);
making, by the edge device, a determination that one or more of the plurality of metrics is anomalous ([Fig. 2, ⁋ 0026] Telemetry adaptation system 200 may also include an anomaly detection module 210 (to be operated by one or more processors of networking device 103) that may receive measurement data from data collector agent module 205 to detect an anomaly in the measurement data. Anomaly detection module 210 may operate as a local filter to identify measurement data outliers and to act in response to them. Data outliers may be considered to be data values that are outside threshold or guideline values, for example, and may vary in different applications, for different data types, in different circumstances, etc. [Fig. 3, ⁋ 0034] At operation 315, an anomaly in the , and
sending, by the edge device and based on the determination, an indication of the determination to the Server ([⁋ 0026], Upon detection of an anomaly in the measurement data, anomaly detection module 210 may provide an indication of the anomaly to the data collector agent module 205. [⁋ 0028], Data collector agent module 205 may provide the measurement data to server 115. [⁋ 0029] In connection with an anomaly identified by anomaly detection module 210, data collector module 205 may request from server 115 an analysis of the measurement data relating to or including the anomaly to identify a cause of the anomaly. …the requested analysis may include a root cause analysis of the measurement data relating to the anomaly. [Fig. 3, ⁋ 0038] At operation 335, the networking device may request analysis of the anomaly measurement data by the server. …the analysis may include a root cause analysis of the anomaly. [Fig. 5, ⁋ 0051], Data collector module 205 provide data 505 to server 115. Data collector module 205 provide to server 115 a request for root cause analysis of one or more anomalies, and server 115 may perform a root cause analysis of the one or more anomalies), wherein the Server uses the indication to determine a root cause of an application experiencing degraded application performance [⁋ 0039] At 
While, as aforementioned, Estrada teaches connectivity between edge device and core network, however, Estrada does not explicitly teach, but Ramaswamy teaches connectivity comprising one or more tunnels between an edge node of the local network and a gateway deployed in the third-party clouds ([⁋⁋ 0002-0003], teach a software-defined (SD) wide-area networks (WANs) for enterprises…use external third-party private or public cloud datacenters (clouds) to define different virtual WANs for different enterprises. …have edge forwarding elements (called 

Estrada in view of Ramaswamy do not explicitly teach, however, Garvey teaches the server is a cloud-based server  software as a service (SaaS) provider ([⁋ 0053], One or more of anomaly management services may be integrated into a network service, such as a software-as-a-service ( SaaS), web service, a microservice, or any other cloud service. [see also ⁋ 0151]) and determine a root cause of an application served by the SaaS provider experiencing degraded application performance ([⁋ 0057], Correlation analytic is configured to identify similarities in anomalous time series…which may facilitate understanding of overall application behavior and isolate the root cause of performance degradation in an application. [⁋ 0091], …calculating the relative severity of the anomalies. A relative severity of an anomaly may be computed as a function of the baseline and the variation of the un-anomalous samples in the same time series. …when the anomalous sample is above the baseline, then the severity is positive, and when the anomalous sample is below the baseline, then the severity is negative. Thus, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Ramaswamy with Garvey’s teaching of cloud service provider such as Software-as-a-Service (SaaS) and root cause analysis of the application performance provide by the SaaS provide,  because it would have enabled the system to ensure to preform automated actions for diagnosing or correcting a cause of anomalous behavior [Garvey, Abstract].

Regarding Claim 5, Estrada in view of Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: using a machine learning model to compute anomaly scores for the plurality of metrics ([⁋ 0055], anomaly detector identifies anomalies by training and evaluating a baseline model through machine-learning processes. [⁋ 0067] system provides real-time monitoring and score-based summarization for anomalous behavior exhibited by targets. The techniques for summarizing anomalies may be integrated or otherwise used in conjunction with a variety of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Ramaswamy by incorporating machine-learning model to provide score-based summarization for anomalous behavior as taught by Garvey,  because it would have enabled the system to determine what data indicates as an anomalous base on similar anomaly patterns by using machine-learning model.

Regarding Claim 6, Estrada in view of Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: using change point detection on the plurality of metrics, to detect a change in the one or more metrics ([⁋ 0074], a sample value may be classified as anomalous if is different from an expected value or falls outside of a range of expected values. [⁋ 0078], an anomaly time series identifies which data points have been classified as anomalous [⁋ 0139], FIG. 9B illustrates example anomalous time series 910 for page response times. …time series 910 follows expected patterns until a sudden shift [e.g., detect a change] triggers the sample metric values to significantly surpass upper bound 912).


Regarding Claim 7, Estrada teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: comparing each of the metrics to one or more predefined thresholds ([⁋ 0026] Telemetry adaptation system include an anomaly detection module 210 (to be operated by one or more processors of networking device 103) that may receive measurement data from data collector agent module 205 to detect an anomaly in the measurement data. Anomaly detection module 210 operate as a local filter to identify measurement data outliers and to act in response to them. Data outliers may be considered to be data values that are outside threshold or guideline values. The threshold or guideline values may be preset or may be determined relative to other data values in any manner and may include fixed values and/or statistical, proportional, probabilistic variations, etc.).

Claim 8, although, Estrada teaches Data collector agent module receive measurement data from the source devices according to a telemetry policy, …the telemetry policy may specify features, characteristics, circumstances (i.e., "metrics") for which source devices are to provide measurement data to be monitored [⁋ 0025]. Source devices provide environment and/or system data (e.g., metrics or measurements) to networking device according to a telemetry policy [⁋ 0051]. However, Estrada in view of Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, wherein the plurality of metrics comprises one or more of: a resource utilization of the edge device, state information for the one or more interfaces of the edge device, or probing results of the edge device probing one or more paths to the SaaS provider ([⁋ 0079], an anomaly summary provides analytic information about a group of disparate anomaly time series. Example summary information may include, but is not limited to: [⁋ 0080] Metric identifiers (e.g., active sessions, CPU performance, etc.) that specify which members of the group are being summarized and have been detected as exhibiting anomalous behavior; [⁋ 0081] Resource identifiers (e.g., hostnames, IP addresses, media access control addresses, server names, hardware identifiers) that specify which resources have been detected as exhibiting anomalous behavior; [⁋ 0082] Group statistics identifying anomaly occurrence rates and/or other anomaly statistics across groups of resources and/or resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Ramasawamy in order to obtain a resource utilization metrics by the edge network device  as taught by Garvey,  because it would have enabled the system to determine performance of  the resource to identify anomalous behavior.

Regarding Claim 9, Estrada in view of Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, further comprising: computing the indication as an aggregated, global health score based on the one or more metrics ([⁋ 0036], anomalies may be aggregated and summarized by entity type, metric type, target host, and/or any other attribute or combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Ramaswamy in order to aggregate data to get an overall view of the health of an application as taught by Garvey,  because it would have enabled the system to determine root cause of performance degradation of an application accurately.

Regarding Claim 10, Estrada teaches an apparatus, comprising: one or more network interfaces ([Fig. 2. ⁋ 0021], Networking device 103 may include a connection interface to establish and maintain a connection 125 to source devices 101 and another connection interface to establish and maintain a connection 130 to core network 120, including server 115); a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor ([⁋ 0013], an electronic circuit, a processor (shared, dedicated, or group) or memory (shared, 
The rest of the limitations of Claim 10 are rejected under the same rationale as claim 1.

Claims 14-18 are  rejected under the same rationale as claims 5-9.

Regarding Claim 19, Estrada teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause an edge device located at an edge of a local network to execute a process (⁋0015).
The rest of the limitations of Claim 19 are rejected under the same rationale as claim 1.

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Ramaswamy and Garvey, further in view of Fotheringham et al. (US 2020/0245210, hereafter “Fotheringham”).

Regarding Claim 2, Estrada in view of Ramaswamy and Garvey do not explicitly teaches, however Fotheringham teaches the method as in claim 1, wherein the edge device comprises a software-defined wide area network (SD-WAN) router ([⁋ 0071], the edge router of the edge appliance uses a software-defined WAN router (SD-WAN) to make routing decisions to determine which path to route user data to a public data network (e.g., Internet)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Garvey in order to incorporate a software-defined WAN router (SD-WAN) router as taught by Fotheringham,  because it would be an advantageous addition to implement a Software-defined Wide Area Network (SD-WAN) router that allows enterprises to leverage any combination of transport services.

Claim 11 is  rejected under the same rationale as claim 2.

s 3-4, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Ramaswamy and Garvey further in view of Jennings (US 2008/0313498, hereafter “Jennings”).

Regarding Claim 3, although, Estrada teaches data collector agent module 205 of the network edge device receive from server 115 a server-modified telemetry policy to receive measurement data from the source devices 101 according to the server-modified telemetry policy and to provide the received measurement data to the server 115 [⁋ 0029] and Garvey teaches anomaly management services provides a functionality or set of functionalities that may be invoked to automatically detect and/or otherwise manage anomalous behavior exhibited by targets resources. One or more of anomaly management services may be integrated into a network service, such as a software-as-a-service ( SaaS), web service, a micro-service, or any other cloud service [⁋ 0053],. however, Estrada in view of Ramaswamy and Garvey do not explicitly teach, but  Jennings teaches  the method as in claim 1, further comprising: receiving, at the edge device, an indication from the SaaS provider that the application served by the SaaS provider is experiencing degraded application performance ([⁋ 0019], An application manager [e.g., SaaS provider] can send a request (in response to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada, Ramaswamy and Garvey in order to receive an request to get data in response  degradation in the performance of the application program as taught by Jennings,  because it would have allowed to analysis the cause of the degraded performance of the application.

Regarding Claim 4, Estrada teaches he method as in claim 3, wherein the edge device sends the indication of the determination in response to receiving the indication that the application is experiencing degraded application performance ([⁋ 0026], Upon detection of an anomaly in the measurement data, anomaly detection module 210 may provide an indication of the anomaly to the data collector agent module 205. [⁋ 0028], Data collector agent module 205 may provide the measurement data to server 115. [⁋ 0029] Data collector agent module 205 may receive from server 115 [e.g., SaaS provider] a server-modified telemetry policy to receive measurement data from the source devices 101 according to the server-modified telemetry policy [e.g., in response to the indication from server] and to provide the received measurement data to the server 115.).
the SaaS Provider, but Garvey teaches the SaaS Provider ([⁋ 0151], a service provider provides a cloud network, including Software-as-a-Service ( SaaS). In SaaS, a service provider provides end users the capability to use the service provider's applications, which are executing on the network resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Jennings with Garvey’s teaching of cloud service provider such as Software-as-a-Service (SaaS),  because it would have enabled the system to provides end users the capability to use the service provider's applications, which are executing on the network resources [Garvey, ⁋ 0151].

Claims 12 and 20 are rejected under the same rationale of claim 3.
Claim 13 is rejected under the same rationale of claim 4.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The examiner has additionally cited the following references on the PTO-892:
Aranha et al. (US 2019/0036842)  as being relevant because they discuss edge network device include multiple tunnels for connecting to the one or more potential communication links [Fig. 3, ⁋ 0056].  Use of multiple tunnels to provide  connectivity between edge node of a network and cloud-based services is well-known in the art as evidenced by the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/AARON N STRANGE/          Primary Examiner, Art Unit 2419